—In related actions to recover damages for personal injuries, etc., Hernán Cardenas appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (O’Brien, J.), dated November 28, 1995, as granted the motion for summary judgment made by the defendants in Action No. 1.
Ordered that the order is reversed insofar as appealed from, with costs, and the motion is denied.
There are questions of fact which preclude summary judgment (see, CPLR 3212; Zuckerman v City of New York, 49 NY2d 557, 562; see also, Vehicle and Traffic Law § 1104 [b] [2]; Campbell v City of Elmira, 84 NY2d 505; Klayman v City of New York, 130 AD2d 551; cf., Martinez v City of New York, 213 AD2d 704).
Bracken, J. P., Miller, Copertino and Krausman, JJ., concur.